Mr. Chief Justice Brantly :
I dissent. Notwithstanding the disposition by this court, on the former appeal, of the case of Masich v. American Smelting & Refining Co., 44 Mont. 36, 118 Pac. 764, following the rule announced in the case of State ex rel. La France Copper Co. v. District Court, 40 Mont. 206, 105 Pac. 721, Masich had the right to commence a second action, if he chose to do so. (Rev. Codes, see. 6464.) When it was commenced it became the exclusive duty of the district court to determine in the first instance, in the ordinary way, whether the disposition made of the first action under the mandate of this court was á disposition of it upon the merits within the meaning of section 6717, Revised Codes, and, for this reason, may be made available as a bar to the second action, as res adjudicata. Its decision of this question, like any other ruling made in any other case upon the settlement of the issues, or upon a trial of them upon the merits, is subject to review by this court on appeal only, and cannot be controlled by mandamus or any other extraordinary writ.
Let it be conceded that in directing the dismissal of the former action, this court proceeded upon the theory that the plaintiff was not entitled to recover in any event. The order made by the district court in obedience to the mandate of this court should not be deemed of any greater efficacy as a final determination of the case than a final judgment, and should be availed of as a bar to the second action in the ordinary way by pleading it. Whether it concludes the plaintiff is a question for the district court in the first instance. The result of the majority opinion is that whenever in the course of proceeding in an action a trial court commits manifest error, this court will interfere with mandamus and set it right, thus substituting for its appellate jurisdiction its extraordinary jurisdiction under this writ.